Citation Nr: 1427392	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  06-11 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, status post radical prostatectomy, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida as well as a February 2005 rating decision of the VA RO in Atlanta, Georgia.  Jurisdiction currently resides at the Atlanta RO.    

The Board notes that on the Veteran's April 2006 substantive appeal (VA Form 9), he requested a videoconference hearing before a Veterans Law Judge.  He has not since withdrawn that request.  However, as will be discussed below, the Board is granting his claims on appeal herein.  Thus, the procedural error is harmless.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and hypertension were raised by the Veteran in a statement dated June 2013.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).




FINDINGS OF FACT

1.  The Veteran served aboard the USS England from September 1966 to November 1969; ship's logs from the USS England show that this ship anchored at Da Nang, The Republic of Vietnam, on at least 2 occasions while he was aboard. 

2.  The Veteran has submitted credible statements indicating that his duties as a stock clerk took him ashore in Da Nang with work details. 

3.  The Veteran is presumed to have been exposed to herbicides such as Agent Orange while ashore in Vietnam.

4.  Medical evidence confirms that the Veteran has current diagnoses of type II diabetes mellitus and prostate cancer, status post radical prostatectomy.


CONCLUSIONS OF LAW

1. Type II diabetes mellitus is presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116(a) (3), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.313(a) (2013). 

2.  Prostate cancer, status post radical prostatectomy is presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116(a) (3),  5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.313(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed diabetes mellitus and prostate cancer as a result of herbicide exposure in Vietnam, specifically from service aboard the USS England which, among other duties he performed, took him ashore to load supplies on and off the port.  See the Veteran's notice of disagreement dated May 2005.  He believes that evidence of his duties is contained in his personnel records, ships logs, and statements.  The Veteran believes that he was exposed to herbicides while he was on shore, and that his disabilities have developed due to this exposure. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307. 

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The Federal Circuit recently issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R.              § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 [holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace]; and VAOPGCPREC 27-97 [holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam].  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases shall be service-connected even though there is no record of such disease during service.  These diseases include Type II diabetes and prostate cancer.  38 C.F.R. § 3.309(e). 

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

That the Veteran currently has type II diabetes mellitus and prostate cancer, status post radical prostatectomy is not in dispute.  See, e.g. a VA examination report dated July 2004.  

What has been in dispute is whether the Veteran was ever on shore in Vietnam.  The service treatment records are negative for evidence of diabetes and prostate cancer and the Veteran does not contend that he developed either of these disabilities in service.  However, if the evidence shows that he was ever on shore in Vietnam, he would be presumed to have been exposed to herbicides such as Agent Orange, both type II diabetes mellitus and prostate cancer would be presumed to be the result of herbicide exposure, and service connection would be warranted.  38 C.F.R. §§ 3.307, 3.309(e). 

The Veteran's service personnel records are negative for any confirmation that he specifically ever stepped foot in Vietnam.  However, these records confirm that he served aboard the USS England from September 1966 to November 1969. 

The evidence also includes excerpts from the ship's logs, which show that the USS England anchored in Da Nang in March 1967 and July 1968.  As noted above, merely anchoring in a deep water harbor such as Da Nang does not constitute inland waterway service or qualify as docking to the shore.  However, ship's logs for these dates indicate that whaleboats were sent ashore from Da Nang Harbor for mission briefings.  Indeed, the Veterans Benefits Administration (VBA) has confirmed that the USS England sent whaleboats ashore from the Da Nang Harbor for mission briefings in March 1967 and July 1968. 

The Board finds the statements from the Veteran regarding his loading of supplies on and off the Da Nang Harbor port to be credible as they are consistent with his duties as a stock clerk.  The Board further notes that although the ship's logs indicate that whaleboats were sent ashore for mission briefings, it is also probable that supplies would have been loaded off and on to the boats.  Therefore, the Veteran's statements read in conjunction with the Veteran's personnel records and the ship's logs from the USS England show it is arguably at least as likely as not that the Veteran was ashore in Vietnam, in which case the benefit of the doubt must be afforded to the Veteran.  38 U.S.C.A. § 5107(b).  

As the evidence establishes that the Veteran's conditions of service involved duty or visitation onshore to Vietnam, he is presumed to have been exposed to herbicides such as Agent Orange.  38 C.F.R. § 3.307.  It further follows that the Veteran's type II diabetes mellitus and prostate cancer, status post radical prostatectomy are both presumed to be the result of this herbicide exposure in service.  Entitlement to service connection is therefore established for both of these disabilities.  38 C.F.R.   § 3.309(e). 

ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure is granted.

Entitlement to service connection for prostate cancer, status post radical prostatectomy, to include as due to herbicide exposure is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


